December 4, 1931. The opinion of the Court was delivered by
It appears from the record in this case that in 1910 the defendant company insured the life of one Barney M. Stukes in the principal sum of $445; his mother, Ellen Stukes, being designated as beneficiary. The policy provided for the payment of a weekly premium of 25 cents, and contained, among other provisions, the following: "Paid-up Life Policy — If after the payment of the weekly premium for three or more years, this policy shall become void by reason of default in the payment of premiums, it will, without any action on the part of the insured, become paid up for a period of thirteen weeks from the date of said default, for an amount computed according to the table below. If, within said period, this policy, with its premium receipt book is surrendered to the company, the company will, on written application made on blank furnished by the company issue a non-participating paid-up life policy for said amount, on which no further premiums will be required."
No premiums were paid after November 28, 1921, and, after such default, neither the policy nor the receipt book was surrendered to the company, and no application was made for a paid-up life policy, and no policy was ever issued except the original one sued on in this case. The insured died in 1930, and this action was then brought in the Magistrate's Court by Mrs. Docia Stukes, his widow, who claimed that she was the beneficiary under the policy, for *Page 218 
the reason that about 1915 or 1917 Ellen Stukes, the original beneficiary, ceased to pay the premiums, and that thereafter the plaintiff paid them up to November, 1921. She claimed that the company was therefore due her, as paid-up insurance on the life of her husband, the sum of $100.00.
The defenses interposed were a general denial, forfeiture of the policy through default in the payment of premiums when due, and failure to make application for paid-up insurance as provided in the policy, and that the action was barred by the Statute of Limitations.
The case was heard by the magistrate, without a jury, who gave judgment for the plaintiff for $95.00. The defendant thereupon appealed to the Circuit Court on grounds substantially the same as set out in its exceptions on appeal to this Court. The matter was heard by his Honor, Judge Greene, who affirmed the judgment, but assigned no reasons in his order for so doing. The defendant now comes to this Court and imputes error to the Circuit Judge in sustaining the magistrate in his construction of the policy, in his alleged exercise of equity jurisdiction, in his admission of certain testimony, and in his holding that the action was not barred by the Statute of Limitations.
The respondent argues that the magistrate's construction of the policy was correct; that he did not exercise equity jurisdiction in reaching his conclusion, but rendered judgment in accordance with the testimony and applicable principles of law; that the testimony objected to was both competent and relevant; and that the Statute of Limitations has no application to an action of this kind.
Even if error was committed in the trial of the case, the appellant, in order to be entitled to reversal, must show that such error was prejudicial to its rights or influenced the magistrate in giving judgment for the plaintiff. With regard to appeal from inferior Courts to the Circuit Court, Section 669 of the Code of Civil Procedure of 1922 provides: "Upon hearing the appeal, the appellate *Page 219 
Court shall give judgment according to the justice of the case without regard to technical errors and defects which do not affect the merits."
In Stanford v. Cudd, 93 S.C. 367, 76 S.E., 986,987, the Court said: "In obedience to the statute, the Circuit Court might have concluded that the magistrate erred in refusing some or all of the defendant's requests, or in admitting some or all of the testimony objected to by defendant, but the Court might have thought, upon consideration of the case on the merits, that, notwithstanding such errors, the plaintiff was entitled to judgment; and as there was evidence which would have warranted such a conclusion, and as we cannot say that the judgment was affected or controlled by any error of law, it must be affirmed."
In line with the foregoing decision, our view of the case at bar is: Although, as we have stated, the Circuit Judge assigned no reasons in his order for affirming the judgment of the magistrate, we assume that, in considering the appeal, he had in mind the statute above quoted, and undertook to do substantial justice between the parties without regard to technical errors and defects not affecting the merits of the case. We also assume, as we properly may, that he went carefully into the whole matter, giving full consideration to the alleged errors complained of by the appellant, and, if found to be errors, their possible effect upon the merits of the case. From a very careful examination of the record, and of the questions involved in the appeal, we cannot say that the conclusion of the Circuit Judge was not based on meritorious grounds or that the judgment of the Court was in any way induced or affected by error of law.
The order appealed from is affirmed.
MR. CHIEF JUSTICE BLEASE and MR. JUSTICE CARTER concur.